                                                                      CLERK'S OFFICE U.S.DISX COURT
                                                                             AT RG NOKE,VA
                                                                                   FILED

                 IN THE UNITED
                             . STATESDISTRICT COURT         y-g: j2 2gjg
                 FOR TH E W ESTERN DISTRICT OF W FGIN IA Juu4aounuu cusnx
                           HARRISONBURGDIW SION                          BK 4/1,
U N ITED STATE S O F AM R RICA

                                                Case N o.5:06cr00052

AN TON IO M AAQUISDRUITT,                       By: M ichaelF.U rbansld
                                                ClziefUnited StatesDisttictJudge
      D efendant.
                            M EM O RAN D U M O PIN IO N

      D efendantAntonio D ruittftled an em ergency m otion to reducehissentencepursuant

to the FirstStep Actof2018,Pub.L.N o.115-015.H e asksthatllissentence be reduced to

129 m onths which will result in his im m ediate release, to be follow ed by fotu years of

supervised release.ECF N o.82,85.Thegovernm entdoesnotcontestthatD ruittis eligible

for consideraéon of a reducdon in his sentence and agreesthathe is endtled to im m ediate

zelease to be fozow ed by fouryearsofsuperdsed release.H owever,the govetnm entassel'ts

thatD ruitt'ssentence should notbe reduced to less than tim e sew ed.ECF N o.84.For the

reasonssetforth below,the couttwillGRAN T D ruitt'srequestand m odify hissentence to

129 m onths,butnotlessthan tim e served,to be followed by a four-yeartet.m ofsuperdsed

release.



      Putsuantto awritten plea agzeem ent,Draittentered aplea ofgtul
                                                                  ''tyto CountO ne of

the indic% entin tlais case,charging him with knowingly :nd intentionally possessing * t.11

intentto distribute,ordistdbudng,am ixtate o:substance containing m ore than 50 gram sof

cocninebase,inviolationof21U.S.C.jj841(a)(1)and 841$)(1)(A).Healsoséplzlatedtoa
cltnlgweightof92 gtam sofctack cocaine.ECF N o.19 at1,3.D ruittwasfound to beacareer

offender and l'
              lis Sentencing Glzideline range wasenhanced in accordance with U.S.S.G.j
4BI.I. PSR,ECF N o.38 at5. I-lisguideline range was262 to 327 m onthsbased on a total

offenselevelof34 and actiminalhistorycategoryW .PSR,ECF N o.38at5. On Febt'uary
26,2007D ruitlwassentencedundettheadvisozyguidelinesto 180m onthsim prisonm entand

a Eve-yearterm ofsuperdsed release. ECF N o.29 at2-3.

        D raittstatesthathiscurrentrelease date isAugust24,2019. ECF N o.82 at3. The

governm entstates thataccorling to the Bureau ofPdsonswebsite,D ruitt's currentzelease

dateisM ay 25,2019.
                  '

        AtthefimeDruittwassentenced,aviolation ofj841>)(1)(A)catried amandatory
m inim um sentence of10 yea.
                           ts and am axim um oflifeim prisonm entifthe offenseinvolved

m orethap 50gram sofcocainebase,and apenaltyrangeof5 to40yeatsiftheoffenseinvolved'

morethan5gramsofcocninebase.21U.S.C.j841(b)(1)(A)and(B)(2006).In2010,theFG
Sentencing A ctwaspassed,and Secdon 2 oftheactreduced penaliesforoffensesinvolving

cocaine base by increasing the threshold Htnzg quantides required to ttigger m andatory

minimum sentencesunder21U.S.C.j841 ($(1).FaitSentencingActof2010,Pub.L.No.
111-220,j 2,124 Stat.2372 (2010). Cutrently,in order to tdggerthe lo-years-to-ife-
sentencing range,theoffensemustinvolvem orethan 280gtam sofcocainebase,and to tdgger

the 5-to-40-year sentencing range,the offense m ustinvolve m ore than 28 gram sofcocaine

base.
      TheFirstStep A ctwasenacted on D ecem bez21,2018.Secdon 404 ofthe actpe= its

acourq upon m odon ofthedefendantorthegoveznm ent,orupon itsown m odon,to impose

areduced sentence forcertain offensesirlaccordancew1t1:theFairSentencingA ctof2010,if

such a reduction wasnotpteviously granted. O ffensesqualify fotthe reducdon ifthey were

com mitted before August3,2010 and catry the statutory penaltieswhich w ere m odiûed by

secéon 2 or 3 ofthe Fai.
                       rSentencing A ctof2010. FirstStep A ctof2018,Pub.L.N o.115-

015,132Stat.015(2018).
                                           11.

      Thepardesagtee thattheFitstStep Actappliesto Druitt.Becausehe stipulated to 92

gram s of cocaine base,ifthe Fait Sentendng A cthad been in effectin 2007,D ruitl would

have faced am nxim tzm te= of40 yearsrathérthan lifeim prisonm ent.ln ttztn,thatm axim um

sentencewould haveresulted in an offenselevelof31ratherthan 34underthecateeroffendet

guideline.W ith acHm inalhistorycategoryofVI,thecorresponding advisoryrangeforoffense

level31is188to 235 m onthsofimpdsonm ent.In addidon,hism andatorym inim um sentence

would havebeen 60 m onthsratherthan 120 m onths.

       H ad D ruittbeen sentenced afterpassage ofthe FaitSentencing A ct,the appropdate

sentence would have been 129 m onths,followed by a 4-yeat term ofsupervised release. A

sentenceof129 m onthsrepresentsa31% teducdon from thelow end ofthesentencing range

of 188-235 m onths.Such a reducdon corresponds to his current sentence of 180 m onths,

w llich representsa 31% reduction from the1ow end ofthe262-327 m onth sentencing range.




                                            3
Thus,the pardesagrçethatan appropriate sentenceforD ruittunderthe FirstStep A ctwotlld

be 129 m onths,followed by a fotu-yearterm ofsupervised release.

      Thepatdpsdisagree aboutwhetherthe sentence reducdon should teflectthe sentence

D ruittw ould have'received ifthe FairSentencing Acthad been in effectatthe tim e ofllis

sentence--lzg m onths--or whether he should be resentenced to fftim e served.'' The

governm entasksthatthe cotutim posea m odihed sentence of129 m onthsbutnotlessthan

tim e served.Druittcountetsthathe isendtled to beresentenced to 129 m onths.

       D raitthasserved m ote than twelveyeats.Ifhe isresentenced to 129 m onths,hewill

have served naore than the naodiûed sentence. The governm ent argues that if D ruitt is

sentenced to lessthan timesew ed,hewillhave ftanked''time to offsetany f'utureterm of
im prisonm ent t'
                hatm ay be im posed upon a supervised release violadon.The goveznm ent
                  .




characterizesthatpossibility asa signihcantpzoblem ot dangerto a ftzture pzobation offk er

because therewould beno realzecourseifD ruittviolated the term sofllissupervised zelease.

The governm entalso asserts thata sentence below tim e-setved does notcom portw1:.
                                                                                 1:the

interestsofjusdceorcomplywiththeteqllirementthatasentencebesuflkient,butnotgteatet
than necessary,to complywit.h theptzm osessetfot'fh in 18U.S.C.j3553(a)(2).
      D ruittrespondsthatifthecouztsentenceslnim to notlessthan tim e sew ed,itwill,in

effect,beimposing a hkhersentence than itotherwise wotlld have in otderto fostera
rehabilitadvegoal,wllichisprobibitedbyTa iav.United States,564 U.S.319,335 (2011).In
thatcase,a defendantwasconvicted ofsm uggling unautholized aliensinto theUnited States

and faced a sentencing range of41 to 51 m onths. The distdct courtim posed a sl-m onth


                                            4
sentence,reasoning thatthedefendantshould servethelongerterm in orderto qualify forand

cpm pleteaBureau ofPrisonsdrug trea% entprogram and theN inth CircuitCotutofAppeals

affit-med.JA at321-322.TheSupreme Cotutreversed,holding thattheSentencing Reform
Actprecludesfederalco'lt'
                        tsfrom im posing orlengthening apdson tet'm in orderto prom ote

acriminaldefendant'srehabilitadon.Ldxat321.
      The concetnsraised in Ta ia are not presenthere. Tllis courtisnotconsideting a

sentence atthe high end ofthe sentencing zange so thatD rait't can attend a rehabilitadve

program .Rather,thiscourtisseeldng to reducehisterm ofim pdsonm entin com pliancewith

the FitstStep A ct. W hile itis unforhmate thatD raittserved m ore tim e in prison than he

w ould have had hebeen sentenced afterim plem entadon ofthe FairSentencingA ct,nothing

in the First Step Act m akes it appropdate to allow a defendant to Tfbank'?any tim e he

overserved agninstf'uturevioladonsoflliscondidonsofsuperdsed release.

       InU/tedStatesv.Johnson,529U.S.53(2000),theSupremeCotutdeclinedtoallow
                .                                                              '




excesspridontimetobeappliedtoaterm ofsupervisedrelease,reasoningthattheobjecdves
ofsupervised releasew ould bethw atted ifexcessprison tim eweteapplied to offsetand teduce

theterm .Ldxat59.Similatconsiderationsapplyhere.Draittwouldhaveverylittleincenéve

to com ply with the condidonsofsupervised releaseifheweze allowed to usethe excesstim e

he sew ed in prison to offsetany tim e he m ightbe ordered to serve forviolation ofthe term s

ofllis superdsed release. Thus,the courtdeclinesto sentence D ruittto a tel.
                                                                           m ofless than

tim e served.




                                             5
                                            W .

      The cout'twillGR AN T Druitt'sem ergencym odon to reducehissentence,ECF N o.

82,and m odifyllissentence to a totalpeziod of129 m onths,butnotlessthan Hm e sew ed,

to be followed by a four-yearterm ofsupervised release.The colzrtûndsthe sentenceagreed

to by the pardesissuffcient,butnotgreaterthan necessary,and accountsforthe sentencing

factorsthecourtmustconsiderptusuantto ,
                                      18U.S.C.j3553(4,specificallydeterrence,
ptotecdon ofthepublic,and respectforthelam l

      An appropriateOrderand amendedjudgmentwillbeentered.

                                           Entered:D J    -
                                                              -
                                                                  /7- - Z J /î
                                   4/             '.
                                                   r4.
                                                     M4 .                     '
                                           M ichaelF.   anski
                                       '
                                           ClùefUrlited StatesDisttictludge




      1D ruittdoesnotseek a resentencing heoting and the cout'
                                                             toffersno opinion on
whether such ahearing would be appropdate.

                                              6
